         Case 5:20-cv-00113 Document 1 Filed 01/30/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION


 Sasha Warrior,                                 Civil Action No. 5:20-cv-00113

                         Plaintiff,

                                                COMPLAINT
          – against–



 USAA Federal Savings Bank, Equifax
 Information Services, LLC, and Experian
 Information Solutions, Inc.,

                         Defendant(s).



                                      COMPLAINT

       Plaintiff, Sasha Warrior (hereinafter “Plaintiff”), by and through her attorneys,
The Law Offices of Robert S. Gitmeid & Associates, PLLC, by way of Complaint against
Defendants, USAA Federal Savings Bank (“USAA”), Equifax Information Services,
LLC (“Equifax”), and Experian Information Solutions, Inc. (“Experian”) alleges as
follows:

                                 INTRODUCTION
      1. This is an action for damages brought by an individual consumer for
         Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et
         seq. (the “FCRA”) and other claims related to unlawful credit reporting
         practices. The FCRA prohibits furnishers of credit information from falsely
         and inaccurately reporting consumers’ credit information to credit reporting
         agencies.

                                        PARTIES
      2. Plaintiff, Sasha Warrior, is an adult citizen of Oklahoma.
      3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.
      4. Defendant USAA is a corporation organized and existing under the laws of
         Texas that furnishes consumer credit information to consumer reporting
         agencies.
      5. Defendant Equifax is a limited liability company doing business throughout the
         country and in the state of Texas that engages in the business of maintaining
         and reporting consumer credit information.


                                           1
   Case 5:20-cv-00113 Document 1 Filed 01/30/20 Page 2 of 4




6. Defendant Experian is a corporation doing business throughout the country and
   in the state of Texas that engages in the business of maintaining and reporting
   consumer credit information.

                     JURISDICTION AND VENUE
7. This Court has subject matter jurisdiction over this matter pursuant to 28
   U.S.C. § 1331 because the rights and obligations of the parties in this action
   arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an
   action to enforce any liability created under 15 U.S.C. § 1681 may be brought
   in any appropriate United States District Court, without regard to the amount in
   controversy.
8. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1) because all
   defendants are residents of the state of Texas.

                          FACTUAL ALLEGATIONS
9. Defendant USAA issued a credit card account originally ending in 0769,
    currently ending in 6355 to Plaintiff. The account was routinely reported on
    Plaintiff’s consumer credit report.
10. The consumer report at issue is a written communication of information
    concerning Plaintiff’s credit worthiness, credit standing, credit capacity,
    character, general reputation, personal characteristics, or mode of living which
    is used or for the purpose of serving as a factor in establishing the consumer’s
    eligibility for credit to be used primarily for personal, family, or household
    purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.
11. On or about December 31, 2018, USAA issued a 1099-C discharging
    $12,596.74 for the above referenced account. A redacted copy of the 1099-C is
    attached hereto as Exhibit A.
12. However, nearly a year later, Plaintiff’s USAA account continued to be
    negatively reported, under the current account number ending in 6355.
13. In particular, on a requested credit report dated October 14, 2019, Plaintiff’s
    USAA account was reported with a status of “CHARGE OFF”, a balance of
    $12,596.00, and a past due balance of $12,596.00. The relevant portion of
    Plaintiff’s credit report is attached hereto as Exhibit B.
14. This trade line was inaccurately reported. As evidenced by the 1099-C, the debt
    was discharged, and the account has a balance of $0.00.
15. On or about October 24, 2019, Plaintiff, via her attorney at the time, notified
    Equifax and Experian directly of a dispute with completeness and/or accuracy
    of the reporting of Plaintiff’s USAA account. A redacted copy of this letter and
    the certified mail receipts are attached hereto as Exhibit C.
16. Therefore, Plaintiff disputed the accuracy of the derogatory information
    reported by USAA to Equifax and Experian via certified mail in accordance
    with 15 U.S.C. § 1681i of the FCRA.
17. In December 2019, Plaintiff requested an updated credit report for review. The
    tradeline for Plaintiff’s USAA account remained inaccurate, as Defendants
    failed to correct the inaccuracy. The relevant portion of the December 2019
    credit report is attached hereto as Exhibit D.



                                      2
   Case 5:20-cv-00113 Document 1 Filed 01/30/20 Page 3 of 4




18. Equifax and Experian did not notify USAA of the dispute by Plaintiff in
    accordance with the FCRA, or alternatively, did notify USAA and USAA
    failed to properly investigate and delete the tradeline or properly update the
    tradeline on Plaintiff’s credit reports.
19. If USAA had performed a reasonable investigation of Plaintiff’s dispute,
    Plaintiff’s USAA account would have been updated to reflect a “settled” status
    with a balance of $0.00.
20. Despite the fact that USAA has promised through its subscriber agreements or
    contracts to accurately update accounts, USAA has nonetheless willfully,
    maliciously, recklessly, wantonly, and/or negligently failed to follow this
    requirement as well as the requirements set forth under the FCRA, which has
    resulted in the intended consequences of this information remaining on
    Plaintiff’s credit reports.
21. Defendants failed to properly maintain and failed to follow reasonable
    procedures to assure maximum possible accuracy of Plaintiff’s credit
    information and Plaintiff’s credit report, concerning the account in question,
    thus violating the FCRA. These violations occurred before, during, and after
    the dispute process began with Equifax and Experian.
22. At all times pertinent hereto, Defendants were acting by and through their
    agents, servants and/or employees, who were acting within the scope and
    course of their employment, and under the direct supervision and control of the
    Defendants herein.
23. At all times pertinent hereto, the conduct of Defendants, as well as that of their
    agents, servants and/or employees, was malicious, intentional, willful, reckless,
    negligent and in wanton disregard for federal law and the rights of the Plaintiff
    herein.

                             CLAIM FOR RELIEF
24. Plaintiff reasserts and incorporates herein by reference all facts and allegations
    set forth above.
25. Equifax is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).
26. Experian is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).
27. USAA is an entity who, regularly and in the course of business, furnishes
    information to one or more consumer reporting agencies about its transactions
    or experiences with any consumer and therefore constitutes a “furnisher,” as
    codified at 15 U.S.C. § 1681s-2.
28. USAA is reporting inaccurate credit information concerning Plaintiff to one or
    more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.
29. Plaintiff notified Defendants directly of a dispute on the account’s
    completeness and/or accuracy, as reported.
30. USAA failed to complete an investigation of Plaintiff’s written dispute and
    provide the results of an investigation to Plaintiff and the credit bureaus within
    the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).
31. USAA failed to promptly modify the inaccurate information on Plaintiff’s
    credit report in violation of 15 U.S.C. § 1681s-2(b).




                                       3
         Case 5:20-cv-00113 Document 1 Filed 01/30/20 Page 4 of 4




      32. Equifax and Experian failed to delete information found to be inaccurate,
          reinserted the information without following the FCRA, or failed to properly
          investigate Plaintiff’s disputes.
      33. Equifax and Experian failed to maintain and failed to follow reasonable
          procedures to assure maximum possible accuracy of Plaintiff’s credit report,
          concerning the account in question, violating 15 U.S.C. § 1681e(b).
      34. As a result of the above violations of the FCRA, Plaintiff suffered actual
          damages in one or more of the following categories: lower credit score, denial
          of credit, embarrassment and emotional distress caused by the inability to
          obtain financing for everyday expenses, rejection of credit card application,
          higher interest rates on loan offers that would otherwise be affordable, and
          other damages that may be ascertained at a later date.
      35. As a result of the above violations of the FCRA, Defendants are liable to
          Plaintiff for actual damages, punitive damages, statutory damages, attorney’s
          fees and costs.

                            DEMAND FOR JURY TRIAL
      36. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands
          trial by jury in this action of all issues so triable.

        WHEREFORE, Plaintiff demands that a judgment be entered against Defendants
as follows:
       1. That judgment be entered against Defendants for actual damages pursuant to 15
          U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;
       2. That judgment be entered against Defendants for punitive damages pursuant to
          15 U.S.C. § 1681n;
       3. That the Court award costs and reasonable attorney's fees pursuant to 15 U.S.C.
          § 1681n or alternatively, 15 U.S.C. § 1681o; and
       4. That the Court grant such other and further relief as may be just and proper.

       Respectfully Submitted, this the 30th day of January, 2020.

                                     SASHA WARRIOR

                                     /s/ Thomas Bellinder
                                     Thomas Bellinder, Esquire (Bar No. 24098794)
                                     The Law Offices of Robert S. Gitmeid &
                                     Associates, PLLC
                                     11 Broadway, Suite 960
                                     New York, NY 10004
                                     (866) 707-4595
                                     Counsel for Plaintiff




                                            4
